Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 02/07/2019, 12/28/2020, and 06/03/2021 have been entered and fully considered by the examiner.

Claim Objections
Claim1 is objected to because of the following informalities:  
Claim 1 recites: “the inner structure moves inside the outer structure (101)”. since all the other numbers corresponding to elements have been deleted, the element number for the outer structure should also be deleted and the limitation should instead read: “the inner structure moves inside the outer structure”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more. 

With regard to independent claim 9:
step 1: the claim is directed to a method.
Step 2A, prong one: the claims recite limitations containing steps that could be performed in the human mind or with the aid of a pen and paper. In particular, claim contains steps of “determining a amount of deformation of the skin”, and “determining skin elasticity”. all of the above cited limitations are directed towards mental processes which according to their broadest reasonable interpretation can practically be performed by a human mind or with the aid of a pen and paper and are thus considered to be reciting an abstract idea.
Step 2A, prong2:  the claims recite that additional element of “receiving an image of the deformed skin” and “receiving a pressure value to which the skin was exposed to”. Claim further recites using the method with the device of claim 1 in the preamble, however does not positively recite any steps in the claim that would indicate using the device. As a result, the additional steps recited in the claim however do not amount to more than an insignificant pre-extra solution activity of data gathering activity and therefore is insufficient to render the claim patent eligible. Accordingly, the additional elements are not deemed to integrate the judicial exception into a practical application.
Step 2B: for similar reasons set forth as in step 2A, prong 2, it is herein considered that the additional elements, either individual or as a whole, do not amount to significantly more than the judicial exception (i.e. they do not confer an inventive step)
in light of the above, claim 9 is hereby directed to a judicial exception and hence not patent eligible.

With regard to dependent claim 10:
Step 1: the claim is directed to a method.
Step 2A, prong one: the claim inherits all the limitations of claim 9 which are all directed towards mental processes and can be practically performed by a human mind or with the aid of a pen and paper in the broadest reasonable interpretation and thus are considered to be reciting an abstract idea. The claim additional recites the step of “determining amplitude and/or determining an amount of skin folds in the deformed skin area” which is still directed towards the same mental process step and hence an abstract idea. 
Step 2A, prong 2: the claim does not disclose any additional steps amounting to more than the abstract idea.
Step 2B: for similar reasons set forth in step 2A, prong 2, it is herein considered that the additional element, either individual or as a whole do not amount to significantly more than the judicial exception (i.e. they do not confer an inventive step).
In the light of the above, claim 10 is hereby directed to a judicial exception and hence not patent eligible.

With regard to dependent claim 11:
Step 1: the claim is directed to a method.
Step 2A, prong one: the claim inherits all the limitations of claim 9 which are all directed towards mental processes and can be practically performed by a human mind or with the aid of a pen and paper in the broadest reasonable interpretation and 
Step 2A, prong 2: the claim does not disclose any additional steps amounting to more than the abstract idea.
Step 2B: for similar reasons set forth in step 2A, prong 2, it is herein considered that the additional element, either individual or as a whole do not amount to significantly more than the judicial exception (i.e. they do not confer an inventive step).
In the light of the above, claim 11 is hereby directed to a judicial exception and hence not patent eligible.

With regard to dependent claim 12:
Step 1: the claim is directed to a method.
Step 2A, prong one: the claim inherits all the limitations of claim 11 which are all directed towards mental processes and can be practically performed by a human mind or with the aid of a pen and paper in the broadest reasonable interpretation and thus are considered to be reciting an abstract idea. The claim additional recites the step of “setting a light intensity threshold” “calculating an area having an intensity larger than the threshold” and “determining the amount of skin deformation based on calculated area”  which is still directed towards the same mental process step and hence an abstract idea. 

Step 2B: for similar reasons set forth in step 2A, prong 2, it is herein considered that the additional element, either individual or as a whole do not amount to significantly more than the judicial exception (i.e. they do not confer an inventive step).
In the light of the above, claim 12 is hereby directed to a judicial exception and hence not patent eligible.

With regard to dependent claim 13:
Step 1: the claim is directed to a method.
Step 2A, prong one: the claim inherits all the limitations of claim 11 which are all directed towards mental processes and can be practically performed by a human mind or with the aid of a pen and paper in the broadest reasonable interpretation and thus are considered to be reciting an abstract idea. The claim additional recites the step of “setting a first/second light intensity threshold”, “calculating a first/second area of image having light intensity higher/lower than the threshold”, and “determining amount of skin deformation using calculated area”  which is still directed towards the same mental process step and hence an abstract idea. 
Step 2A, prong 2: the claim does not disclose any additional steps amounting to more than the abstract idea.
Step 2B: for similar reasons set forth in step 2A, prong 2, it is herein considered that the additional element, either individual or as a whole do not amount to 
In the light of the above, claim 13 is hereby directed to a judicial exception and hence not patent eligible.

With regard to dependent claim 14:
Step 1: the claim is directed to a method.
Step 2A, prong one: the claim inherits all the limitations of claim 11 which are all directed towards mental processes and can be practically performed by a human mind or with the aid of a pen and paper in the broadest reasonable interpretation and thus are considered to be reciting an abstract idea. 
Step 2A, prong 2: the claim discloses an additional step of using the device attached to an image recording device which is not positively reciting using the device and as a result still does not amount to more than the abstract idea.
Step 2B: for similar reasons set forth in step 2A, prong 2, it is herein considered that the additional element, either individual or as a whole do not amount to significantly more than the judicial exception (i.e. they do not confer an inventive step).
In the light of the above, claim 14 is hereby directed to a judicial exception and hence not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pak et al. (KR 2006/0114881) hereinafter “Pak” in view of Fletcher et al. (U.S. Pub. No. 2013/0300919) hereinafter “Fletcher” and Satoh et al. (U.S. Pub. NO. 2003/0026110) hereinafter “Satoh”.
Regarding claim 1, Pak discloses a device [see FIG. 7; device of Pak], comprising: 
a mechanical means [elasticity measuring stick 5; see FIG. 7] configured such that skin deforms under influence of a pre- defined pressure when the mechanical means is pressed against the skin;[page 6, last 7 lines to page 7, line 3 discloses that the skin is pressed against the elasticity measuring stick using a vacuum; see also FIGs. 7-8]
 wherein the mechanical means [elasticity measuring stick 5; see FIG. 7]  is adapted such that an image of the deformed skin can be recorded by the image recording device when the device is attached to the image recording device [see page 6, lines 1-15];
 wherein the mechanical means [elasticity measuring stick 5; see FIG. 7] comprises:
 - an outer structure [outer cylinder 100; see FIG. 7 and page 6, last 5 lines];
 - an inner structure [inner cylinder 103; see FIG. 7 and page 6, last 5 lines] partly located inside the outer structure [see FIG. 7 and last 5 lines of page 6 disclosing that the inner cylinder is out of the outer cylinder a predetermined height (h)], wherein a part of the inner structure is located outside of the outer structure [see FIG. 7; a height h is out of the outer cylinder], and wherein the inner structured [see FIGs. 7-8 and last 5 lines of page 6 to page 7, line 3 disclosing that the inner cylinder moves inside the outer cylinder as it is pressed on the skin]
- a spring [spring 111] for providing the pre-defined pressure, wherein the spring is coupled to the inner structure and positioned such that it compresses when the part of the inner structure moves inside the outer structure [see FIGs. 7-8 and last 3 lines of page 6 to first 3 lines of page 7]
 - wherein the inner structure is configured to cause the skin to deform when the device is pressed against the skin and the inner structure moves inside the outer structure (101) ;[page 6, last 7 lines to page 7, line 3 discloses that the skin is deformed by the elasticity measuring stick using a vacuum; see also FIGs. 7-8]  and wherein an end of the inner structure that touches the skin when the device id pressed against the skin features an opening which allows the skin to protrude the opening [see FIGS. 8-9; there is an opening in the inner cylinder allowing for the skin to bulge in the inner cylinder]; and
Pak does not expressly disclose means for attaching the device to an image recording device. Pak further fails to disclose that the device further comprising a first mirror positioned inside the inner structure.  
Fletcher, directed towards an imaging apparatus to detect skin properties [see abstract of Fletcher] further discloses means [base member 14] for attaching the device to an image recording device.[see [0041] of Fletcher]
Satoh, directed towards an imaging apparatus to detect skin elasticity [see abstract of Sato] further discloses that the device comprises a first mirror positioned .[see FIG. 2b and FIG. 2d showing a mirror 13b; see also [0071] of Sato]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak further and include means for attaching the device to an image recording device according to the teachings of Fletcher in order to make the device compatible with an ordinarily used imaging device and make the device more affordable to manufacture and thus purchase by the consumer and allow the device to be use in more diverse settings including telemedicine [see [0011]-[0012] of Fletcher] Doing so would have been applying a known techniques to a known device ready for improvement to yield predictable results (KSR rationale D).
Further, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the device of Pak further and make it include a first mirror positioned inside the inner structure according to the teachings of Satoh in order to illuminate the skin sideways at various angles other than directly orthogonal to improve illumination of the skin and acquire improved quality images [see[0069] and  [0071] of Satoh] Doing so would have been applying a teaching and suggestion or motivation in Satoh  that would have led one of ordinary skill in the art to modify the device of Pak and include the mirror to improve quality of the image (KSR Rationale G)
Regarding claim 2, Pak discloses the device of claim 1 [see rejection of claim 1 above]
Pak does not disclose that the first mirror is positioned such that an image taken by the image recording device contains a view of the skin deformation under an angle.  
[see[0069] and  FIG. 2 (b) or (d) discloses a mirror 13a or 13b is at an angle towards the skin]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak further and include a first mirror that is positioned such that an image taken by the image recording device contains a view of the skin deformation under an angle according to the teachings of Satoh Sato in order to illuminate the skin sideways at various angles other than directly orthogonal to improve illumination of the skin and acquire improved quality images [see[0069] and  [0071] of Satoh] Doing so would have been applying a teaching and suggestion or motivation in Satoh  that would have led one of ordinary skill in the art to modify the device of Pak and include the mirror to improve quality of the image (KSR Rationale G)
Regarding claim 3, Pak discloses the device of claim 1 [see rejection of claim 1 above]
Pak does not disclose that the device further comprises a second mirror, wherein the first mirror is positioned for reflecting light towards the skin 3deformation from one direction, and wherein the second mirror is positioned for reflecting light towards the skin deformation from another direction.
Satoh further discloses that the device further comprises a second mirror, wherein the first mirror is positioned for reflecting light towards the skin 3deformation from one direction, and wherein the second mirror is positioned for reflecting light .[see FIG. 2(b) showing two mirrors 13a on either side of the opening guiding the light towards the skin]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak further and make it comprises a second mirror, wherein the first mirror is positioned for reflecting light towards the skin 3deformation from one direction, and wherein the second mirror is positioned for reflecting light towards the skin deformation from another direction according to the teachings of Sato in order to illuminate the skin sideways at various angles other than directly orthogonal to improve illumination of the skin and acquire improved quality images [see[0069] and  [0071] of Satoh] Doing so would have been applying a teaching and suggestion or motivation in Satoh  that would have led one of ordinary skill in the art to modify the device of Pak and include the mirror to improve quality of the image (KSR Rationale G)
Regarding claim 5, Pak further discloses that the inner structure comprises two elements [the lower edge of the inner cylinder wall are the two elements on the two sides] configured to cause doming of skin present between the two elements when the device is pressed against the skin and the inner structure moves inside the outer structure. [see FIGs. 8-9 of Pak showing the doming of the skin under the pressure of the sides of the inner cylinder]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Fletcher and Sato as applied to claim 1 above, and further in view of Korichi et al. (U.S. Pub. No. 2013/0079643) hereinafter “Korichi”.
claim 4, Pak as modified by Fletcher and Sato discloses all the limitation of claim 1 [see rejection of claim 1 above]
Pak as modified by Fletcher and Sato does not disclose that the inner structure comprises two elements configured to move towards each other when the device is pressed against the skin and the inner structure moves inside the outer structure thereby causing the skin in between the two elements to fold.  
Korichi, directed towards a device and a method of determining skin properties by creating folds in the skin [see abstract of Korichi] further discloses that the inner structure comprises two elements [two metallic tongues; see FIG. 3] configured to move towards each other when the device is pressed against the skin and the inner structure moves inside the outer structure thereby causing the skin in between the two elements to fold. [see [0027]-[0028] and [0032] and FIGs. 3-4 showing the two metallic portions for pinching and folding the skin] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak as modified by Fletcher and Sato further and make the inner structure comprise two elements configured to move towards each other when the device is pressed against the skin and the inner structure moves inside the outer structure thereby causing the skin in between the two elements to fold according to the teachings of Korichi in order to create skin folds (i.e. pinching effect) that is often used to evaluate the skin texture and elasticity by dermatologists and allow for elasticity evaluation of a relatively large skin area in order to arrive at more accurate and quantitative data regarding elasticity of the skin [see [0005]-[0008] of Korichi]. Doing so would have been applying a teaching and suggestion or motivation 

Claims 6-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fletcher and Sato as applied to claim 1 above, and further in view of Robinson et al. (U.S. Publication No. 2006/0239547) hereinafter “Robinson”.
Regarding claim 6, Pak as modified by Fletcher and Sato discloses a system for determining skin elasticity, comprising: the device according to claim 1;[see the rejection of claim 1 above]
- an image recording device [camera 22 of Fletcher], comprising an imager for imaging the skin deformation and a light source for illuminating the skin deformation; [see [0040] of Fletcher]
- a processor [processor of the cellular phone; see [0073] of Fletcher] configured for determining an amount of deformation of the skin in the image using image processing techniques[see [0079] of Fletcher]
Pak as modified by Fletcher and Sat does not disclose that the processor is further configured for determining skin elasticity based on the determined amount of skin deformation and on the pre-defined pressure values 4
Robinson, directed towards analyzing skin elasticity [see abstract of Robinson] further discloses that the processor is further configured for determining skin elasticity based on the determined amount of skin deformation and on the pre-defined pressure values [see [0032] of Robinson] 4  
.[see [0011] of Robinson] Doing so would have been applying a teaching and suggestion or motivation in a known reference (i.e. Robinson) that would have led one of ordinary skill in the art to modify the device of Pak as modified by Fletcher and Sato further in order to achieve a direct measure of elasticity based on the measured quantitative response of skin to pressure (KSR Rationale G)

Regarding claim 7, Pak as modified by Fletcher, Sato and Robinson discloses the system of claim 6 [see rejection of claim 6 above]
Pak as modified by Fletcher and Sato does not disclose determining an amount of deformation of the skin comprises determining amplitude and/or determining an amount of skin folds in the deformed skin area. 
 determining an amount of deformation of the skin comprises determining amplitude and/or determining an amount of skin folds in the deformed skin area. [see [0032]; the amplitude of the skin deformation is determined] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak as modified by Fletcher and 
Regarding claim 8, Pak as modified by Fletcher, Sato and Robinson discloses the system of claim 7 [see rejection of claim 7 above]
Pak as modified by Fletcher and Sato does not disclose determining an amount of the skin deformation comprises analyzing light intensity differences in the image. 
determining an amount of the skin deformation comprises analyzing light intensity differences in the image.[see [0032] of Robinson; based on the intensity difference, the shadow areas are determined to calculate the height of the skin deformation]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak as modified by Fletcher and Sato further and make the determining an amount of the skin deformation comprises analyzing light intensity differences in the image according to the teachings of Robinson in order to quantify the response of the skin to pressure and arrive at a quantitative measurement of the elasticity of the skin based on its response to applied pressure. (KSR rationale G)
Regarding claim 9, Pak as modified by Fletcher, Sato and Robinson discloses a method for determining the skin elasticity of skin with a device or system according to [see rejection of claim 1 above], comprising: receiving an image of deformed skin[ see [0040] of Fletcher]
 Pak as modified by Fletcher, Sato and Robinson does not disclose receiving a pressure value to which the skin was exposed to create the deformed skin; determining an amount of deformation of the skin in the image using image processing techniques; determining skin elasticity of the skin based on the amount of skin deformation and on the pressure value.
Robinson further discloses receiving a pressure value to which the skin was exposed to create the deformed skin[see [0032] of Robinson]; determining an amount of deformation of the skin in the image using image processing techniques[see [0032] of Robinson disclosing analyzing the image to determine shadow areas corresponding to the deformation]; determining skin elasticity of the skin based on the amount of skin deformation and on the pressure value[see [0032] of Robinson disclosing calculating the deformation height];
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the device of Pak as modified by Fletcher and Sato further and include in the method receiving a pressure value to which the skin was exposed to create the deformed skin determining an amount of deformation of the skin in the image using image processing techniques; determining skin elasticity of the skin based on the amount of skin deformation and on the pressure value according to the teachings of Robinson in order to in order to quantify the response of the skin to pressure and arrive at a quantitative measurement of the elasticity of the skin based on its response to applied pressure. (KSR rationale G)
claim 10, Pak as modified by Fletcher, Sato and Robinson discloses the method of claim 9 [see rejection of claim 9 above]
Pak as modified by Fletcher and Sato does not disclose determining an amount of deformation of the skin comprises determining amplitude and/or determining an amount of skin folds in the deformed skin area. 
 determining an amount of deformation of the skin comprises determining amplitude and/or determining an amount of skin folds in the deformed skin area. [see [0032]; the amplitude of the skin deformation is determined] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Pak as modified by Fletcher and Sato further and make the determining an amount of deformation of the skin comprise determining amplitude and/or determining an amount of skin folds in the deformed skin area according to the teachings of Robinson in order to in order to quantify the response of the skin to pressure and arrive at a quantitative measurement of the elasticity of the skin based on its response to applied pressure. (KSR rationale G)
Regarding claim 11, Pak as modified by Fletcher, Sato and Robinson discloses the method of claim 10 [see rejection of claim 10 above]
Pak as modified by Fletcher and Sato does not disclose determining an amount of the skin deformation comprises analyzing light intensity differences in the image. 
determining an amount of the skin deformation comprises analyzing light intensity differences in the image.[see [0032] of Robinson; based on the intensity difference, the shadow areas are determined to calculate the height of the skin deformation]

Regarding claim 14, Pak as modified by Fletcher, Sato and Robinson further discloses using the device attached with means for attaching the device to an image recording device the image recording device comprises a smartphone. .[see [0041] of Fletcher]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pak in view of Fletcher, Sato, and Robinson as applied to claim 11 above, and further in view Yaroslavsky et al. (US Publication No. 2021/0052212) hereinafter “Yaroslavsky”.
Regarding claim 12, Pak as modified by Fletcher, Sato and Robinson discloses all the limitations of claim 11 above [see rejection of claim 11]
Pak as modified by Fletcher, Sato, and Robinson does not disclose analyzing light intensity differences comprises setting a light intensity threshold, calculating an area of the image having a light intensity larger than the threshold and determining the amount of skin deformation based on the calculated area.
[see abstract of Yaroslavsky] further discloses analyzing light intensity differences comprises: - setting a light intensity threshold [see [0018] of Yaroslavsky]; - calculating an area of the image having a light intensity larger than the threshold [see [0018] and [0137]-[0141] of Yaroslavsky]; and  5- determining the amount of skin deformation based on the calculated area [see [0137] of Yaroslavsky].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Pak as modified by Fletcher, Sato and Robinson further and make the analyzing light intensity differences comprises setting a light intensity threshold, calculating an area of the image having a light intensity larger than the threshold and determining the amount of skin deformation based on the calculated area according to the teachings of Yaroslavsly in order to measure and quantify the boundaries of the skin deformation by detecting its margins to accurately to arrive at a more accurate quantitative value for elasticity of the skin [see [0009] of Yaroslavsky] (KSR rationale G)

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marjan Saboktakin/
Examiner, Art Unit 3793

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793